DENY; and Opinion Filed December 19, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00777-CV

                         IN RE THE CARDIO GROUP, LLC, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-05693

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
        Before the Court is relator’s petition for writ of mandamus in which relator complains of a

discovery order that relator argues requires production of trade secrets before the trial court hears

and decides relator’s motion for protective order. To be entitled to mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy.    In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relator has not shown it is entitled to the

relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                   /Elizabeth Lang-Miers/
180777F.P05                                        ELIZABETH LANG-MIERS
                                                   JUSTICE